November   19:   1969


Hon. Burton G. Hackney                     Opinion No. M- 512
Commissioner
State Department of Public Welfare         Re:   Authority of the State
John H. Reagan Building                          Department of Public
Austin, Texas                                    Welfare to expend money
                                                 to refurbish a building
                                                 which is leased by the
                                                 county on a long term
                                                 lease basis and is fur-
                                                 nished the Department
Dear Mr. Hackney:                                rent free.
             your request for an opinion asks the following question:
         "May the Department expend funds for the
    purpose of refurbishing the interior of a
    building which is leased by a County on a
    long term lease basis and furnished to the
    Department rent free?"
          Subdivisions 5 and 7 of Section 4 of Article 695c,
Vernon's Civil Statutes, relating to the powers and duties of the
State Department of Public Welfare, provide in part as follows:
         "(5) Assist other departments, agencies and
    institutions of the local State and Federal
    Governments, when so requested and cooperate
    with such agencies when expedient, in perform-
    ing services in conformity with the purposes of
    this Act;
         "(7) Establish and provide such method of
     localadministration as is deemed advisable, and
    provide such personnel as may be found necessary
    for carrying out in an economical way the adminis-
    tration of this Act; . . ."
             Section 39 of Article 695c, Vernon's Civil Statutes,
provides:




                            -2&O-
Hon. Burton G. Hackney, page 2 M-512)


         "Sec. 39. No provision of this Act is in-
    tended to release the counties and municipalities
    in this State from the,specific responsibility
    which is currently borne by those counties and
    municipalities in support of public welfare, child
    welfare, and relief services. Such funds which
    may hereafter be appropriated by the counties and
    municipalities for those services may be adminis-
    tered through the county or district offices of the
    State Department, and if so administered, shall be
    devoted exclusively to the services in the county
    or municipality making such appropriation."
          In construing the above quoted provisions it was held
in Attorney General's Opinion WW-429 (1958):
         "In view of the provisiona of Article 695c,
    the State Department of Public Welfare is au-
    thorized to enter into agreements with munici-
    palities and counties for the purposes of carry-
    ing out the Welfare Program. It is, therefore,
    our opinion that the Department of Public Welfare
    is authorized to make necessary repairs or reno-
    vation to office space allocated to the Department
    by a municipality or county as outlined in the re-
    quest, and to expend appropriated moneys for such
    purposes."
          Therefore, the Department may expend funds for the pur-
pos,eof refurbishing the interior of a building upon privately
owned land which is leased by the county on a long term lease
basis unless such expenditure constitutes a grant of public
funds or credit within the meaning of Sections 50, 51 or 52 of
Article III or Section 6 of Article XVI of the Constitution of
Texas.
          In Attorney General's Opinion C-511 (1965) it was
held that the provisions of House Bill 43, Acts of the 59th
Legislature, Regular Session, 1965, Chapter 196, were unconsti-
tutional insofar as the act authorized the Texas Aeronautics
Commission to expend funds for the purposes of improving air-
ports on leased land. It is stated in Attorney General's
Opinion C-511 (1965):




                         -2&l-
Hon. Burton G. Hackney, page 3   (M-512)


         "However, the above mentioned opinion and
    court decisions do not involve the question pre-
    sented by your request; that is, the use of public
    funds for the improvement of privately owned land.
    It is clear that H.B. 43 quoted above contemplates
    the possible use of public funds to improve land
    belonging to individuals, associations or corpora-
    tions other than municipal corporations. At the
    end of the twenty-year lease the improvements on
    the land will become the property of the owner of
    the fee. In our opinion, the term of the lease has
    nothing to do with the question of the authority of
    the State or municipality to use public funds to
    improve the land. The statutory provision now re-
    quiring a twenty-year lease may be amended at~any
    time to require a one-year or a two-year lease.
    In any event, the question is the same.”
           It is our opinion that the expenditure of funds for
the purpose of making necessary repairs and maintenance in order
to make the building fit to be used by the Department does not
constitute a grant of public money within the meaning of Sections
50, 51 or 52 of Article III or Section 6 of Article XVI of the
Constitution of Texas, for the reason that such expenditure
constitutes necessary expense involved in the occupancy of the
building by the Department. You are therefore advised that the
expenditure of funds for the purpose of refurbishing the build-
ing , allocated to the Department of Public Welfare by the county
may be made.

                        SUMMARY
         The State Department of Public Welfare is
    authorized to expend funds for the purpose of
    refurbishing the interior of a building which
    is leased by the county on a long term lease
    basis and is furnished the Departme   rent free.




                         -2&2-
Hon. Burton G. Hackney, page 4    (M-512)


Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Jim Swearingen
Fielding Early
2. T. Fortescue
Wardlow Lane
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant




                        -2'+53-